FILED
                           NOT FOR PUBLICATION
                                                                             APR 20 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GLEN SEBASTIAN BURNS,                            No. 16-35031

              Petitioner-Appellant,              D.C. No. 2:14-cv-00850-MJP

 v.
                                                 MEMORANDUM*
BERNARD WARNER,

              Respondent-Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Marsha J. Pechman, District Judge, Presiding

                       Argued and Submitted April 4, 2017
                              Seattle, Washington

Before: KOZINSKI and W. FLETCHER, Circuit Judges, and TUNHEIM,** Chief
District Judge.

      Petitioner Glen Sebastian Burns appeals from the district court’s denial of

habeas corpus on the ground that his confession was coerced and involuntary under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.


      **
              The Honorable John R. Tunheim, Chief United States District Judge
for the District of Minnesota, sitting by designation.
the Fifth and Fourteenth Amendments. We have jurisdiction under 28 U.S.C. §§

1291 and 2253, and we affirm.

      Under the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), we can grant habeas relief to state prisoners only if the state court’s

decision was “contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States,”

or “resulted in a decision that was based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceedings.” 28 U.S.C.

§ 2254(d). See Williams v. Taylor, 529 U.S. 362, 404-05 (2000). The relevant

state court decision under AEDPA review is the last reasoned state court decision.

Ylst v. Nunnemaker, 501 U.S. 797, 804-06 (1991). Here, that decision is the

Washington State Court of Appeals’s decision on direct review of

Burns’s conviction.

      We disagree with Burns’s contention that the state court unreasonably

applied Arizona v. Fulminante, 499 U.S. 279 (1991). Unlike the suspect in

Fulminante, Burns did not apparently confess in direct response to a credible threat

of physical violence. See id. at 287-88. In fact, Officer Haslett repeatedly

reassured Burns that he would not harm Burns. A reasonable fact finder could

conclude that Burns confessed after rationally and deliberately weighing


                                          2
competing alternatives in pursuit of his own goals, which were to destroy

incriminating evidence and to join a lucrative criminal enterprise. We therefore

conclude that the Washington State Court of Appeals reasonably found that

Burns’s confession was “the product of an essentially free and unconstrained

choice by its maker.” Schneckloth v. Bustamonte, 412 U.S. 218, 225 (1973).



AFFIRMED.




                                         3